Broyles, P. J.
1. Documentary evidence set out in the pleadings or attached thereto as exhibits should no't be included in the brief of evidence otherwise than by reference thereto. Civil Code of 1910, § 6093; Oconee Oil Co. v. Planters Oil Co., 6 Ga. App. 413 (65 S. E. 144); Slappey v. Charles, 7 Ga. App. 796 (68 S. E. 308).
2. As all the grounds of the exceptions to the judgment rendered by the trial judge (sitting by consent without the intervention of a jury) depend upon a consideration of the evidence, and as what purports to be a brief of the evidence, both oral and documentary, contained in the bill of exceptions, is interspersed with objections to testimony and the rulings thereon, and there being apparently no effort to brief the documentary evidence, but the same being included in extenso in the brief of evidence, notwithstanding such documentary evidence is attached as exhibits to the pleadings in the case, the exceptions can not be considered, and the judgment of the trial court must be affirmed. Civil Code, § 6093; Ingram v. Clarke, 96 Ga. 777 (22 S. E. 334) ; Roberts v. City of Cairo, 133 Ga. 642 (66 S. E. 938); Mewborn v. Weitzer, 15 Ga. App. 668 (84 S. E. 141), and cases there cited.

Judgment affirmed.


JenMns and Bloodworth, JJ., concur.